           Case 1:18-cr-00586-ALC Document 128 Filed 06/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                

---------------------------------------------
    UNITED STATES


           vs.                                               18     Cr.   586      ( ALC    )


Wakiem Johnson,                                                 Order



To: U.S. Marshals Office




                  It is hereby ordered :


         That the Defendant, Wakiem Johnson,                  , Reg # 76200-054


having been sentenced in the above case to a term of Time Served; The U.S. Marshals are to


release the defendant unless any pending warrants, detainers or other issues are encountered.




                                                           United States District Judge

                                                                 

                                                                     Date
